DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 12/23/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-22, 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a  display comprising: a first waveguide stack comprising a first plurality of waveguides, the first plurality of waveguides comprising a first waveguide configured to propagate light at a first subcolor of a first color, and an incoupling optical system configured to incouple light into the first waveguide stack and the second waveguide stack, the incoupling optical system comprising: a first incoupling optical element configured to couple light at the first subcolor into the first waveguide; and a second incoupling optical element configured to couple light at the second subcolor into the second waveguide, wherein the first and second waveguide stacks are configured to provide light to a user with different amounts of divergence, respectively, such that image content appears to the user at different depths for the first waveguide stack as compared to the second waveguide stack,  the prior art fails to teach or reasonably suggest,  a second waveguide configured to propagate light at a second 
Claims 2-9 and 21 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 10 is allowable over the prior art of record for at least the reason that even though the prior art discloses a waveguide assembly comprising: a first waveguide stack configured to receive light at first and second subcolors, wherein the first and second subcolors are not subcolors of the same color, the first waveguide stack comprising: a first waveguide comprising a first grating system configured to incouple light at the first subcolor; and a second waveguide comprising a second grating system, the second waveguide configured to incouple light at the second subcolor, and a second waveguide stack configured to receive light at third and fourth subcolors, wherein the third and fourth subcolors are not subcolors of the same color, the second waveguide stack comprising: a third waveguide comprising a third grating system configured to incouple light at the third subcolor; and a fourth waveguide comprising a fourth grating system, the fourth waveguide configured to incouple light at the fourth subcolor, wherein the first and second waveguide stacks are configured to provide light to a user with different amounts of divergence, respectively, such that image content appears to the user at different depths for the first waveguide stack as compared to the  the prior art fails to teach or reasonably suggest,  that the first and third subcolors are of the same color and wherein said second and fourth subcolors are of the same color, in combination with the other limitations of claim 11.
Claims 11-15 and 22 are dependent on claim 10 and are allowable over the prior art of record for at least the same reasons as claim 10.
Claim 16 is allowable over the prior art of record for at least the reason that even though the prior art discloses a wavelength multiplexing assembly comprising: a light source that emits a plurality of subcolors at a first color and a plurality of subcolors at a second color; a first waveguide stack configured to incouple light at a first subcolor of the first color and at a first subcolor of the second color, the first waveguide stack comprising: a first waveguide configured to incouple light at the first subcolor of the first color; and a second waveguide configured to incouple light at the first subcolor of the second color; and a second waveguide stack configured to incouple light at a second subcolor of the first color and at a second subcolor of the second color wherein the first and second waveguide stacks are configured to provide light to a user with different amounts of divergence, respectively, such that image content appears to the user at different depths for the first waveguide stack as compared to the second waveguide stack,  the prior art fails to teach or reasonably suggest, that the second waveguide stack comprises: a third waveguide configured to incouple light at the second subcolor of the first color; and a fourth waveguide configured to incouple light at the second subcolor of the second color, in combination with the other limitations of claim 16.
Claims 17-20 and 24 are dependent on claim 16 and are allowable over the prior art of record for at least the same reasons as claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872